           Case 4:19-cv-01263-WIA Document 15 Filed 06/22/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

NATALIE HERNANDEZ,                         )     CIVIL ACTION NO. 4:19-CV-1263
             Plaintiff                     )
                                           )
      v.                                   )
                                           )     (ARBUCKLE, M.J.)
ANDREW SAUL,                               )
                     Defendant             )
                                 ORDER
      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits, or in the alternative a new administrative hearing

is DENIED as follows:

      (1)      The final decision of the Commissioner is AFFIRMED.

      (2)      Final judgment is issued in favor of Andrew Saul, Commissioner of
               Social Security.

      (3)      The Clerk of Court is directed to CLOSE this case.

Date: June 22, 2020                            BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                     Page 1 of 1
